  Case 4:12-cr-00086-WTM-CLR Document 501 Filed 12/08/20 Page 1 of 1


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,

             Plaintiff,

      V.

                                                    CR412-086
SABRINA SESBERRY,et ah

            Defendants.



                                       ORDER


      Before the Court is the United States' Motion to Amend Final Order of

Forfeiture to Add Additional Assets Subject to Forfeiture in the above-styled criminal

action. After having read and considered the Motion, the Court finds good cause to

amend the Final Order of Forfeiture to add additional assets of $2,040.30 in U.S.

Currency, and therefore:

      IT IS HEREBY ORDERED and ADJUDGED that the Final Order of

Forfeiture on the above-styled criminal action is amended to provide for the

additional assets of $2,040.30 in U.S. Currency subject to forfeiture to be included

pursuant to Federal Rule of Criminal Procedure 32.2(e)(1)(A).

      SO ORDERED this the _^^ay

                                      HON. WILLIAM T. MOORE, JK: JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA
